Citation Nr: 9912466	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  98-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Restoration of service connection for the residuals of 
injuries to the head.

2.  Entitlement to service connection for a respiratory 
condition.

3.  Entitlement to service connection for an eye condition to 
include Adie's pupil and anisocoria.

4.  Entitlement to service connection for a dental condition.

5.  Entitlement to service connection for a nervous 
condition.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
January 1967.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
August and December 1997 of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Atlanta, Georgia.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  In April 1996, the RO granted service connection for the 
residuals of injuries to the head.

3.  In December 1997, the RO severed service connection for 
the residuals of injuries to the head.

4.  The April 1996 rating decision was not shown to be clear 
and unmistakably erroneous. 

5.  Although the veteran claims that he now suffers from 
tinnitus and that it is related to his military service, his 
service medical records do not report complaints or findings 
of tinnitus.

6.  Private medical records show complaints of tinnitus in 
1986 - nineteen years after the veteran's release from the US 
Navy.

7.  Medical evidence etiologically linking the veteran's 
tinnitus with his military service, any incidents therein, or 
any service-connected disability has not been presented.

8.  During service, the veteran suffered from an acute cough 
and bronchitis.  Yet, his discharge physical did not annotate 
any type of residuals as a result of said cough or 
bronchitis.

9.  The veteran has been diagnosed as suffering from mild 
restrictive respiratory disease.

10.  Medical evidence linking the veteran's current 
respiratory condition with his military service or any 
incidents therein has not been presented.


CONCLUSIONS OF LAW

1.  Service connection for the residuals of injuries to the 
head is restored.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.105(d) (1998).

2.  The claim for entitlement to service connection for 
tinnitus is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998); 
Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

3.  The claim for entitlement to service connection for a 
restrictive respiratory condition is not well-grounded.  38 
U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (1998); Edenfield v. Brown, 8 Vet. App. 284 
(1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Severance

Twenty-nine years after the veteran was discharged from the 
US Navy, he submitted an application for VA benefits.  VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, received February 5, 1996.  On said form, the 
veteran requested VA benefits for the residuals of injuries 
to the head while he was in service.  

One month later, the veteran underwent a neurological 
examination at the Lake City VA Medical Center (VAMC).  
During this examination, the veteran complained of headaches, 
memory loss, and traumatic nerve palsy.  A specific diagnosis 
was not given although a clinical impression of multiple 
episodes of head injury was noted.  The examination results, 
along with the veteran's service medical records, were 
reviewed by the RO which, in turn, granted service connection 
for the residuals of a head injury.  VA Form 21-6796, Rating 
Decision, April 15, 1996.

When the RO granted service connection, it wrote:

Residual disability as a result of brain 
trauma will be evaluated on the basis of 
ascertainable residuals, and rated under 
the criteria applicable to such 
residuals.  When the only residuals 
consist of purely subjective complaints, 
such as headaches, dizziness, insomnia, 
etc., however, a maximum evaluation of 10 
percent will be assigned under the 
criteria for dementia associated with 
brain trauma.  The evidence does not show 
any objective findings of neurological 
impairment.  There is evidence only of 
subjective complaints of headaches, 
memory loss and nerve palsy. . . 

The RO then categorized the veteran's disability as:  

STATUS POST CEREBRAL CONCUSSION WITH 
RESIDUAL SUBJECTIVE COMPLAINTS OF 
HEADACHES, MEMORY LOSS, AND NERVE PALSY.

A psychiatric examination was then conducted in December 
1996.  Mental Disorders Exam, December 4, 1996.  He was 
diagnosed as having organic brain syndrome due to head injury 
with memory lapses. 

Then, in August 1997, the RO proposed to sever service 
connection.  VA Form 21-6796, Rating Decision, August 13, 
1997.  In its proposal to sever, the RO stated that the 
reason it was severing was that the veteran had not presented 
a well-grounded claim for entitlement to service connection 
for the residuals of injuries to the head.  The Board notes 
that the RO did not seek additional medical information or 
opinions that would have bolstered its reasoning.  The RO 
further noted:

	. . . Evidence received in 
connection with this claim fails to 
establish any relationship between 
cerebral concussion and headaches shown 
in service and the current claim for 
residuals cerebral concussion with 
complaints of headaches, memory loss and 
nerve palsy.  It is therefore not a well-
grounded claim which can be resolved.  In 
order to establish a well-grounded claim, 
it is necessary to provide evidence which 
demonstrates a plausible relationship.

The proposed reduction became final in December 1997 after 
the RO issued a final decision.  VA Form 21-6796, Rating 
Decision, December 20, 1997.  The veteran was notified of 
this decision and he has appealed to the Board for review.

Service connection may be established for a current 
disability in several ways including on a "direct" basis 
[38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303(a), 3.304 (1998)] and based on a legal 
"presumption".  See 38 U.S.C.A. § 1112 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Establishing direct 
service connection for a disability requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

Previous determinations of service connection which are final 
and binding, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105 (a) (1998).

Subject to the limitations contained in 38 C.F.R. §§ 3.114 
and 3.957 (1998), service connection will be severed only 
where evidence establishes that it is clearly and 
unmistakably erroneous with the burden of proof being upon 
the Government (the VA).  [Where service connection is 
severed because of a change in or interpretation of a law or 
a Department of Veterans Affairs issue, the provisions of 38 
C.F.R. § 3.114 (1998) are for application.]  

A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated was clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  In other 
words, the VA must support its medical conclusions on the 
basis of independent medical evidence in the record or 
through adequate quotation from recognized treatises; it may 
not rely on its own unsubstantiated medical judgment to 
reject expert medical evidence in the record, but may reject 
a claimant's medical evidence only on the basis of other such 
independent medical evidence.  See Thurber v. Brown, 5 Vet. 
App. 119, 122 (1993); Hatlestad v. Derwinski, 3 Vet. App. 
213, 217 (1992) (Hatlestad II); Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  "If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion [or] ordering a 
medical examination".  Colvin, supra; see Hatlestad II and 
Thurber, both supra; see also 38 U.S.C.A. § 7109 (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.901(a), (d) (1998).

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d) (1998).  Unless otherwise 
provided in paragraph (h) of 38 C.F.R. § 3.105 (1998), if 
additional is not received within that period, a final rating 
action will be taken and the award will be reduced or 
discontinued, if in order, effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(d) (1998).

Service connection for any disability granted or continued 
under title 38 U.S.C., which has been in effect for 10 or 
more years will not be severed except upon a showing that the 
original grant was based on fraud or it is clearly shown from 
military records that the person concerned did not have the 
requisite service or character of discharge.  The 10-year 
period will be computed from the effective date of the VA 
finding of service connection to the effective date of the 
rating decision severing service connection, after compliance 
with 38 C.F.R. § 3.105(d) (1998).  38 C.F.R. § 3.957 (1998).

The question before the Board is whether the April 1996 
rating decision, which granted service connection for the 
residuals of injuries to the head, was clear and unmistakable 
erroneous.  If not, the rating action of December 1997, which 
severed service connection, cannot be sustained, and the 
veteran's appeal must be granted.

In order to find that the April 1996 rating decision was 
clearly and unmistakably erroneous, it must concluded that 
the evidence of record as the time service connection was 
severed was such that the only possible conclusion was that 
the veteran was not suffering from the residuals of head 
injuries received in service.  Clear and unmistakable error 
(CUE) requires that error, otherwise prejudicial, must appear 
undebatable.  Akins v. Derwinski, 1 Vet. App. 228, 331 
(1991).  In this case, the Board finds that such a conclusion 
may not be made with respect to the disability at issue.

The Unites States Court of Appeals for Veterans Affairs, 
formerly known at the United States Court of Veterans 
Appeals, and hereinafter named as the Court, has held that, 
". . . [I]n effect, [section] 3.105(d) places at least as 
high a burden of proof on the VA when it seeks to sever 
service connection as [section] 3.105(a) places upon an 
appellant seeking to have an unfavorable previous 
determination overturned."  Baughman v. Derwinski, 1 Vet. 
App. 563, 566 (1991); see also Graves v. Brown, 6 Vet. App. 
166 (1994).  In Graves, the Court observed that the 
". . . VA must meet the burden of proof and demonstrate that 
the granting of service connection was clear and unmistakable 
error; failure to do so is error as a matter of law."  Id, 
at 170.  

In addition, the Court held, per Graves, that clear and 
unmistakable error ". . . is defined the same under 38 
C.F.R. § 3.105(d) as it is under 38 C.F.R. § 3.105(a)."  
Graves, 6 Vet. App. at 170.  The Court then described the 
high burden of proof required for a showing of clear and 
unmistakable error by reiterating the definition it has 
provided for clear and unmistakable error in relevant case 
law:

"In order for there to be 'clear and 
unmistakable error' under 38 C.F.R. 
§ 3.105(d), there must have been an error 
in the prior adjudication of the claim."  
See Russell v. Principi, 3 Vet. App. 310, 
313 (1992) (en banc).  Either the correct 
facts, as they were known at the time, 
were not before the adjudicator or the 
statutory or regulatory provisions 
existent at the time were incorrectly 
applied.  Id., at 313.  With regard to 
challenges to prior decisions by a 
claimant under 38 C.F.R. § 3.105(a), the 
Court held in Russell that a "clear and 
unmistakable error" must be the sort of 
error which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made.  Id.  "It must 
always be remembered that [clear and 
unmistakable error] is a very specific 
and rare kind of error.  It is the kind 
of error of fact or of law, that when 
called to the attention of later 
reviewers, compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Errors that are "clear and unmistakable 
error" are undebatable; that is, 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.  Id. 

A review of the April 1996 decision reveals that the RO's 
grant of service connection was supported by a recitation of 
findings noted within the service medical records and the 
medical examination conducted in conjunction with the 
veteran's claim.  Additional evidence included findings of 
other residuals besides the ones claimed by the veteran.

In evaluating the above claim, the Board concludes that the 
grant of service connection for the residuals of injuries to 
the head cannot properly be considered clearly and 
unmistakably erroneous.  In contrast to a situation where an 
original claim for service connection is reviewed for 
entitlement to service connection, this is a case that 
involves determining the presence of clear and unmistakable 
error, which requires application of a much higher burden of 
proof.  While the April 1996 decision may be viewed as 
somewhat tenuous in nature, and if the claim came now before 
the VA or the Board, service connection might not be granted 
because the claim was not well-grounded, mere difference of 
opinion in the evaluation of evidence is not a sufficient 
basis to render the prior decision clear and unmistakable 
erroneous.  As noted, the error must be "undebatable", one 
which "reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  After review of the record, the Board concludes that 
the burden of proof assigned to the VA has not been met with 
respect to this issue.  It simply has not been shown that the 
grant of service connection for the residuals of injuries to 
the head was clear and unmistakable error.  That is, the Ro, 
in its decision to sever service connection has not met its 
burden in establishing the presence of error that when called 
to the attention of later reviewers compels the conclusion to 
which reasonable minds could not differ, and that the result 
would have been manifestly different but for the error.

Accordingly, restoration of service connection for the 
residuals of injuries to the head is warranted.

II.  Service Connection

A service connection claim must be well-grounded.  A well-
grounded claim requires more than mere allegations; it must 
be plausible and with merit.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 
609 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
a claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A.  Tinnitus

The veteran claims that as a result of the head injury trauma 
he experienced while in the US Navy, he developed bilateral 
tinnitus.  Yet, the veteran's service medical records do not 
chronicle any complaints or findings of tinnitus while the 
veteran was in service.  Moreover, the private medical 
records accomplished after the veteran was discharged from 
service do not reveal complaints or a diagnosis of tinnitus 
until January 1986.  This was nineteen years after his 
discharge.  The Board further notes that when the veteran was 
seen in January 1986, his treating physician attributed his 
tinnitus to environmental noise and a then recent viral upper 
respiratory infection.

The veteran still avers that his tinnitus is related to 
service.  However, the medical records do not etiologically 
link this condition with his military service or any 
incidents therein.  They do not link this condition with his 
service-connected injuries.  Thus, there are only the 
veteran's contentions that his tinnitus is the result of his 
various concussions while in the US Navy.

Given the lack of clinical evidence that etiologically links 
the veteran's tinnitus with his military service, any 
incidents therein, or to a service-connected disability, it 
is the decision of the Board that the veteran has not 
presented a well-grounded claim.  Mere contentions of the 
veteran, no matter how well-meaning, without supporting 
evidence, do not constitute a well-grounded claim.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993) Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (Where the determinative issue involves medical 
causation or a medial diagnosis, competent medical evidence 
to the effect that claim is "plausible" or "possible" is 
required.).  Therefore, the claim fails and service 
connection for tinnitus is denied.

B.  Respiratory Condition

In April 1964, the veteran was treated for a persistent 
cough.  Two years later, he was diagnosed as having 
bronchitis.  In both instances, the veteran received medical 
treatment and after the course of said treatment, he was 
deemed cured and not suffering from the residuals of either 
condition.  In 1967, he underwent a discharge physical that 
failed to annotate any type of respiratory condition, 
disease, or disability.

As a result of undergoing a physical examination in 
conjunction with his claim for benefits, the veteran was 
diagnosed as having mild restrictive respiratory disease.  He 
avers that this condition is related to his military service 
and has asked for VA benefits.  Because he has not provided 
medical evidence linking his current condition with his 
military service, he claim has been deemed not well-grounded, 
and it has been denied.  The veteran has appealed that 
determination to the Board.

Despite the veteran's contentions, the medical records do not 
etiologically link any type of respiratory condition from 
which the veteran may now be suffering therefrom with his 
military service or any incidents therein.  They do not link 
this condition with his service-connected injuries.  Thus, 
there are only the veteran's contentions that his respiratory 
condition is the result of is military service.

Given the lack of clinical evidence that etiologically links 
the veteran's respiratory condition with his military 
service, any incidents therein, or to a service-connected 
disability, it is the decision of the Board that the veteran 
has not presented a well-grounded claim.  Mere contentions of 
the veteran, no matter how well-meaning, without supporting 
evidence, do not constitute a well-grounded claim.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993) Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (Where the determinative issue involves medical 
causation or a medial diagnosis, competent medical evidence 
to the effect that claim is "plausible" or "possible" is 
required.).  Therefore, the claim fails and service 
connection for a respiratory condition is denied.


ORDER

1.  Restoration of service connection for the residuals of 
injuries to the head is granted.

2.  Entitlement to service connection for tinnitus is denied.

3.  Entitlement to service connection for a respiratory 
condition is denied.


REMAND

The veteran has requested service connection for a nervous 
condition, a dental disability, and an eye condition.  He has 
said that all three of these conditions are related to or 
were caused by the head injuries he experienced while in the 
US Navy.  The Board believes that these issues are 
inextricably intertwined with the restoration issue decide 
above.  As a result of the Board's above decision, these 
three issues are returned to the RO for review and 
readjudication.  If the decision remains unfavorable, the 
veteran and his accredited representative should be given a 
supplemental statement of the case and allowed sufficient 
time for a response.  Thereafter, the claim should be 
returned to the Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1997), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

